DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 7, 8, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the loT device is selected from the group consisting of: a smart speaker (e.g., Amazon Echo, Google Nest, Sonos One, Apple HomePod, JBL Link), a television comprising a virtual assistant, a cable TV modem, a mobile device, a laptop computer, and a desktop computer.”  Regarding claim 5, the phrase "for example" or abbreviation "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Clarification is requested.
Claim 6 is also rejected by virtue of its dependency.
Claim 7 recites “wherein the transmitter is incorporated into a stand-alone transmitter device comprising: an activation button in operative communication with the transmitter; and a power source (e.g., an AC/DC power supply or a DC power supply such as a battery) in operative communication with the transmitter and the activation button, wherein upon activation of the activation button, the transmitter device emits the first lost device signal.”  The phrase "such as", and phrase "for example" or abbreviation "e.g." render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Clarification is requested.
Claim 8 recites “the device” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Clarification is requested.
Claims 9 and 10 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2019/0174265 A1).
Regarding claim 1, Chen discloses a system for locating a lost remote control (see at least Figure 1, items 1 and 10 | [0019-0020] note the locating device system (1) is used to locate a lost target electronic device (10), such as a TV remote), the system comprising: 
a transmitter configured to emit a first lost device signal (see at least Figure 1, items 20 and 50 | [0021] note the tracking device (20), such as a personal computer, cellphone, or other similar stand-alone device, transmits a (first lost device) signal (50) when prompted by the user (80)); and 
a first remote control in electronic communication with the transmitter and configured to emit an audible signal in response to the first lost device signal (see at least Figure 1, items 10 and 50 | [0020] note the target electronic device (10) receives the signal (50) via the electronic chip (90) that includes hardware and software to receive the (first lost device) signal (50) and transmit a different (first found device) signal (40) | [0023] note the target electronic device (10) emits a signal to aid in discovering the location of the target electronic device (10) | [0029] note the target electronic device (10) emits an audible noise signal (60) to assist the user (80) in finding the lost target electronic device (10) | [0013]).
Regarding claim 2, Chen, as addressed above, discloses wherein the transmitter is configured to emit the first lost device signal in response to a first lost device user input selection (see at least Figure 1, item 50 | [0021] | [0024]).
Regarding claim 7, Chen further discloses wherein the transmitter is incorporated into a stand-alone transmitter device (see at least [0021] note stand-alone device) comprising: an activation button in operative communication with the transmitter (see at least [0024] note the user instructs the tracking device (20) via physical buttons, a touch screen, virtual buttons, etc.); and a power source (e.g., an AC/DC power supply or a DC power supply such as a battery) in operative communication with the transmitter and the activation button (see at least [0012] | [0043]), wherein upon activation of the activation button, the transmitter device emits the first lost device signal (see at least [0021] | [0024]).
Regarding claim 8, Chen further discloses wherein the device further comprises a receiver in operative communication with the transmitter and configured to receive a first found device signal from the first remote control, wherein the first remote control is configured to: receive a first found device user input upon being located by a user; and transmit the first found device signal to the receiver in response to the first found device user input (see at least Figure 1, items 10 and 40 | [0021] note the tracking device (20) is configured to emit the (first lost device) signal (50) and receive the (first found device) signal (40) from the target electronic device (10) | [0025] note when prompted by user (80), target electronic device (10) will emit (the first found device) signal (40) which will instruct tracking device (20) to either stop emitting (the first lost device) signal (50) or to emit the second pulse of (the first lost device) signal (50) acting as an “on/off” switch).
Regarding claim 9, Chen, as addressed above, discloses wherein, upon receiving the first found device signal, the receiver causes the transmitter to stop emitting the first lost device signal until a user provides a subsequent first lost device user input to the transmitter (see at least [0025]).
Regarding claim 11, Chen further discloses a second remote control in electronic communication with the transmitter and configured to emit an audible signal in response to a second lost device signal emitted by the transmitter in response to a second lost device input provided by a user (see at least [0020-0021] note the user can locate a plurality of target electronic device (10), such as TV remotes | [0013] note audible signal | [0023] | [0026] note that both the tracking device (20) and individual target electronic devices (10) exchange unique signals (50, 40)).
Regarding claim 12, Chen further discloses wherein the second lost device signal is different than the first lost device signal (see at least [0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0174265 A1) in view of Cho (US 2021/0090422 A1).
Regarding claim 3, Chen, as addressed above, discloses wherein the transmitter is incorporated into electronics of a remote control (see at least Figure 1, item 20 | [0021] note the tracking device (20) can correspond to a remote control).
However, Chen does not specifically disclose a television device.
It is known to place transmitters in different types of devices.  For example, Cho teaches a system for locating a lost remote control wherein a transmitter is incorporated into electronics of a television device (see at least Figures 1-2, items 1, 2, 3, 26 and 114 | [0081] | [0094] | [0115] note the television device (1) includes an IoT platform | [0118] | [0124] | [0055-0060] | [0038]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Cho into Chen.  This provides a known alternative tracking device that can be used in place of, or in addition to, Chen’s tracking device while providing predictable results.  In addition, this may provide a more user friendly system that comes equipped with a lost remote control locating system, such as one that is already installed in the TV and its remote, instead of making the user buy an aftermarket system.
Regarding claim 4, Chen in view of Cho, as addressed above, teach wherein the transmitter is incorporated into an IoT device (see at least [0115] of Cho).
Regarding claim 5, Chen in view of Cho, as addressed above, teach wherein the IoT device is selected from the group consisting of: a smart speaker (e.g., Amazon Echo, Google Nest, Sonos One, Apple HomePod, JBL Link), a television comprising a virtual assistant, a cable TV modem, a mobile device, a laptop computer, and a desktop computer (see at least [0021] of Chen, note the tracking device (20) comprises an application installed a device, such as a personal computer or cell phone, and in other embodiments tracking device (20) is a remote control or other similar stand-alone device | [0115] of Cho | [0038] of Cho, note the electronic apparatus (1) may be a TV, an AI speaker, desktop PC, laptop PC, etc.).
Regarding claim 6, Chen in view of Cho, as addressed above, teach wherein the IoT device is configured to cause the transmitter to emit the first lost device signal in response to a first audible lost device input provided by a user (see at least Figures 1-2, items 1, 13 and 16 of Cho | [0124] of Cho).
Regarding claim 10, Chen, as addressed above, discloses wherein the first found device user input is an input provided by the user (see at least [0024-0025]).
However, Chen does not specifically disclose an audible input.
It is known to for a remote control to utilize various user inputs.  For example, Cho teaches a system for locating a lost remote control wherein a first remote control comprises an audible input (see at least Figures 1-2, items 1, 2, 26, 114 and 24 | [0095-0097]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Cho into Chen.  This provides a known input device that can be used in place of, or in addition to, Chen’s input device while providing predictable results.  In addition, this may provide a more convenient hands-free input system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687